Citation Nr: 1732531	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating of total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to December 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that in October 2015, the Board determined that the issue of entitlement to a TDIU had been raised by the record and was part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board took jurisdiction of the TDIU claim and also remanded it for appropriate development.  The appeal was again remanded by the Board in December 2016 for additional development.  After further development, the issue on appeal is now ready for adjudication.  


FINDING OF FACT

The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran has asserted that he is unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted for the period on appeal. 

As an initial matter, the Veteran's overall rating changed during the course of this appeal.  Specifically, his service-connected left hip disorder was originally rated at 10 percent (effective December 10, 2001), and increased to 60 percent effective April 13, 2009, and his left shoulder disorder was originally rated at 10 percent (effective December 10, 2001), increased to 20 percent on April 13, 2009.  The Veteran also has a noncompensable rating for diverticulosis that remained consistent throughout the appeal period.  As a result, the Veteran's overall rating was 20 percent from December 10, 2001 to December 11, 2008, 30 percent from December 11, 2008 to April 12, 2009, and 70 percent thereafter.  See 38 C.F.R. § 4.16(a).  As such, he met the schedular rating criteria for only a portion of the appeal.

This is of no impact in this appeal, however, as the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation during the entire period on appeal.  See 38 C.F.R. § 4.16(b).  Specifically, in March 2009, after a thorough examination and detailed review of the Veteran's records, the VA examiner reported that the Veteran was attending college with an interest in philosophy, ethics, and justice.  While the Veteran reported that he was unable to obtain and maintain a job due to his service-connected disabilities, the Veteran indicated that he was still able to perform activities of daily living, chores, and walk up to 500 yards.  Moreover, there was no evidence that the Veteran was unable to perform sedentary work in an office setting - especially since he was actively attending college. 

At a VA examination in January 2011, the Veteran reported that he has been in constant pain since he left service and unable to perform physical activities due to his service-connected disabilities.  Moreover, he indicated that he was unable to focus and concentrate due to his pain medication.  While the examiner noted that the Veteran had difficulties ambulating and performing physical testing, there is nothing in the examination report to suggest that the Veteran was unable to perform sedentary job duties.  

Further, in November 2013, the VA examiner opined that the severity of the Veteran's reported symptoms appear to be "out of proportion" with the medical evidence.  Of note, the examiner indicated that while the Veteran was unable to initially open his eyes or maintain a seated/standing position on presentation, he was able to "stand without difficulty and gave a detailed account of the surgery and medical history" during the course of the examination.  As a result, the examiner indicated that while his service-connected disabilities "render him unable to participate in jobs that require heavy labor," he nevertheless "is able to secure and maintain work (if he is otherwise trained and qualified) that is of light labor in nature, or sedentary."  

Additionally, the Board notes that the Veteran has several non-service connected disabilities, including posttraumatic stress disorder and depression, which significantly impacts his ability to work.  Nevertheless, the Board is unable to consider the effects of his non-service connected disabilities in making its determination.  

In considering this appeal, consideration has been given to the statements from the Veteran and his family that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran and his family are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470. They are not, however, competent to identify to the extent to which the Veteran's service-connected disabilities render him unemployable according to the pertinent VA regulations.

On the other hand, a number of medical professionals have provided the Board with their own assessments of the extent of his service-connected disabilities and the impact they have on his employability.  While some examiners have provided their opinions on his employability, the Board finds that the clinical evidence is also sufficient for the Board to make its own conclusions as well.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  

Therefore, based on the clinical evidence shown here, TDIU is not warranted.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Further, neither the Veteran nor his representative has raised any issues with the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

Finally, it is noted that this appeal was remanded by the Board in October 2015 and December 2016 to obtain a new VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, the Veteran was provided with an opportunity to attend a VA examination in February 2017.  However, the Veteran failed to attend this examination.  While the Veteran indicated that he was unable to attend due to illness, the Board notes that this was the fourth examination that he has missed during the appeal.  Moreover, the Veteran has not provided any specific information regarding his illness (including severity), requested a new examination, or provided any indication that he would be willing and/or able to attend a new examination.  Thus, a remand for a new examination is not appropriate.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is not a one-way street).  As such, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


